DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 Response to Amendment
3.	The present office action is made in response to the amendment filed by applicant on 12/20/2021. It is noted that in the amendment, applicant has amended claims 1 and 8; canceled claims 12-14; and added a new set of claims, i.e., claims 21-22, into the application. There is not any change to the drawings and the specification being provided in the mentioned amendment.
4.	As amended and newly-added, the pending claims are claims 1, 6, 8-11 and 15-22. Note that claims 2-5 and 7 were canceled in the amendment of 7/29/2021.
Response to Arguments
5.	Regarding to the rejection of claims 1, 6, 8-10 and 15 under 35 U.S.C. 103 as being unpatentable over Webb (US Patent No. 5,867,251) and Chen et al (US Publication No. 2012/0019821) as set forth in the office action of 10/18/2021, the amendments to the claims as 
6.	However, the amendments to the claim(s) and the newly-added claim contain some problems of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as provided below.
a) In claim 1: on line 25, the use of term “and” in the phrase thereof “filter and adapted” is improper, see the claimed language on line 28; and
b) In claim 22: on line 3, “wherein prism” should be changed to --wherein the prism--, see the uses of the term “the” for each of elements constituted the first optical system on lines 3-4 are not consistent; and on line 4, the feature thereof “the telectric projection” lacks a proper antecedent basis, and also has a typo.
The claims 1 and 22 are amended via an examiner’s amendment as provided in the present office action.
Election/Restrictions
7.	Claim 1 is allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 4/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/21/2021 is now withdrawn.  Claims 11 and 16-20 (Note that claims 12-14 were canceled in the amendment of 12/21/2021), directed to Invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
9.	The application has been amended as follows: 
In the claims:
A) In claim 1: on line 25, changed “filter and adapted” to --filter adapted--;
B) In claim 11: on line 1, changed the status indicator of the claim from “(Withdrawn-Amended)” to --(Currently Amended)--;
C) In each of claims 16-20: on line 1 of each claim, changed the status indicator of the claim from “(Withdrawn)” to –(Original)--;
D) In claim 22: on line 3, changed “wherein prism” to --wherein the prism--, and on line 4, changed “the telectric projection” to --a telecentric projection--.
Allowable Subject Matter
10.	Claims 1, 6, 8-11 and 15-22 are allowed.
11.	The following is an examiner’s statement of reasons for allowance:
The three-dimensional topography measurement chromic confocal system as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Patent No. 5,867,251 and the US Publication No. 2012/0019821 by the limitations related to the structure of the first optical system and its structural relationships with the first light modulator and the second light modulator as recited in the features thereof “a first light modulator for … the second light modulator” (claim 1, lines 6-30). Such a structure of the first optical system arranged in relationship with two light modulators whose operations are electrically controlled and synchronized to each other is not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.	The US Patent Nos. 10,551,604 and 7,330,265 each is cited as of interest in that each discloses an optical system having lenses, filters and beamsplitter(s) wherein the optical system is arranged between two light modulators.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THONG Q NGUYEN/Primary Examiner, Art Unit 2872